DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Foreign priority papers submitted under 35 U.S.C. § 119(a)-(d) or 35 U.S.C. § 365(a)-(c) are acknowledged.

Election/Restrictions
Applicant's election of Group I, in the reply filed on 08/03/2022 is acknowledged.  However, the claims are allowed. Therefore, the restriction requirement, as set forth in the Office Action mailed on 06/15/2022 is hereby vacated.

Information Disclosure Statement 
The Information Disclosure Statement(s) submitted by applicant on 03/09/2021 and 06/08/2022 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. 


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance for claim(s) 1 is that applicant's claimed invention includes an ink jet printing recording apparatus wherein the belt is provided with an adhesive layer, the ink jet ink composition contains a heat cross-linking component, and the belt is heated by the heating portion to a temperature lower than a reaction temperature of the heat cross-linking component. It is this limitation, expressed in the claimed combination not found, taught, or suggested in the prior art that makes the claim(s) allowable over the prior art.
The primary reason for allowance for claim(s) 7 is that applicant's claimed invention includes an ink jet recording method including heating a belt which is provided with an adhesive layer and which supports a recording medium; and ejecting an ink jet ink composition from an ink jet recording head so as to be adhered to the recording medium supported by the belt, wherein the ink jet ink composition contains a heat cross- linking component, and in the heating a belt, the belt is heated to a temperature lower than a reaction temperature of the heat cross-linking component.  It is this limitation, expressed in the claimed combination not found, taught, or suggested in the prior art that makes the claim(s) allowable over the prior art.
United States patent publication number 20040114015 to Tarnawskyj et al. discloses a pre-heater assembly is provided for pre-heating substrates. However, the prior art fails to disclose the above limitation(s). 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley W Thies whose telephone number is (571)270-5667.  The examiner can normally be reached on M-F 9:30 am -6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached at (571) 272- 7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY W THIES/Primary Examiner, Art Unit 2853